Title: To Alexander Hamilton from William Green, 26 July 1792
From: Green, William
To: Hamilton, Alexander



Sir
New York.July the 26: 1792.

I will endeavour as briefly as possible to give you the outline of the transactions which have taken place with Mr. Pollock since my return to this City on the 19. Instt.
My first proposition was that the nature and extent of his demand should be left to an Arbitration here, and that without reference to the National basis, on which so much of my property or right to it rests, as well as the very property in question. I would engage to pay the amount and to give Security for the payments at 6. 12. & 18 Months.
Mr P. negatived the proposition.
I proposed next that a similar arbitration should take place in London & that the Principals of Mr P. should be appointed by me Co.-Agents with my friends there to sollicit redress from the British Govt. and that the first fruits of that sollicitation should go to discharge the amount of the Award.
Mr. P. also negatived this second proposition.
My motive for demanding an Arbitration on the case, is, that the Goods for which the payment of the Bond is claimed were much overrated in their value, of which I have proofs. Three fifths of their nominal or fictitious value was paid at the time of Shipment. Perhaps I shall surprize you when I say, that fraudulent overcharges on India Goods to the amount of 40 or 50 per Cent are very common, and yet they are nevertheless true: and at this moment all the Superior Officers in the Mercantile Service, of the English East India Company in India, are under prosecution in England for charges of this Sort, which have been proved to have been committed by them for several years past.
It was next proposed to this Gentleman to suspend all operation under his power at Law for twelve Months, on condition of receiving his obligation to be here to meet a process to be then issued if necessary against me. To which he answered as an Ultimatum that I must in that case in addition to my own responsibility give one or more Sureties for its due performance, in a penalty of Eight Thousand pounds Sterling.
There are certain circumstances in a Man’s affairs in such a crisis, as the present is to mine, when the giving Sureties to this amount makes alienation indispensable, that operate to his destruction. The truth of this observation is I trust palpable. Great Britian sequesterd from me with one hand upwards of Two hundred and fifty thousand dollars, in Europe and her foreign possessions; and with the other she strikes alone in America; at my home and strips me of Forty thousand dollars more at the moment when I am compell’d to relinquish my business, my affairs, and my family; and, to lay myself at her feet in Europe to sollicit under the auspices of our Minister a tardy redress.
These facts have been urged to both the Gentlemen to whom the affairs related by recommendation, and by Attorneyship; but without much effect; for there is a Class of Men in this Country who with respect to England, would a Century ago have fought for the Divine right of its Kings; at present they only contend for the Divine right of that Nation—particularly referring to its Supremacy over the ci-devant Colonies. I could not persuade any mind of this complexion: that it is in the highest degree wrong and impolitic in that Government, to continue to harass and distress the Citizens of the United States; and that it cannot much longer be permitted with impunity. And Neither of these Gentlemen can discern Sureties to be less necessary now, than when I went to Europe with my family in the year (90) to collect the proofs that have been since submitted to the Government in order, that at my return, I might be justified in demanding its protection, and exhorting it to endeavour to obtain Justice for me from the British Government.
However, I have in my turn, ultimately informed these Gentlemen, that as I consider my person and Interests in custody of the Executive, and as it has already issued certain Instructions to Mr Pinckney on the subject I cannot think myself warrantable in honor & Justice in signing any paper that may amount to a compromise or committment without first submitting it to your consideration. I shall therefore beg leave to submit it to you so soon as it is ready and I have pledg’d my honor not to make any movement towards quitting the Country for the space of Thirty days.
I have the honor to be, with great respect   Sir   Your most Obedient   Humble Servant
William Green
